Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ cancelation of claims 3 and 9, the addition of new claim 21, and the amendment to claims 1-2, 4-8, and 10-20.
Response to Amendment
The amendment filed on 12/21/2021 has been entered. Applicant’s amendments to the specification and claims have overcome each and every objection and the 112(b) rejection previously set forth in the Non-Final Office Action filed on 06/23/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
1- In the claims:  Cancel claim 15
Verbal authorization for this examiner’s amendment was given in a telephonic interview with the attorney Michael D. Schwartz on 01/21/ 2022. 
The amended claim 15 depends on the cancelled claim 3 as amended in the amendment filed on 12/21/2021.
Response to Arguments
In regards to claim 1, applicant’s arguments in pages 9-10 of the response filed on 12/21/2021 are persuasive, amending claim 1 to include “a sleeve-shaped locking catch”, “the permanent magnet is fixed one of in and on the actuator”, and “the actuator resting with its underside on an end face of a sleeve-shaped locking catch when the locking bolt maintains the first axial end position,” yielded the independent claim 1 as allowable.  The rejection to claim 1 has been withdrawn.
Reasons for allowance
The following is an examiner’s statement of reasons of allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention

Regarding the amended independent claim 1,
Although the prior art of record, including by Dale R. Hudson et al. (US 20150061300 A1) and Yongfa Du (CN-102155128-A), teach a manually operated locking bolt, a cylindrical sleeve-shaped bolt guide, a bolt, a locking end, an actuating end, an actuator, a first axial end position, a second axial end position, at least one sensor, at least on of an electrical pneumatic or hydraulic signal, and most of the structural interactions among the claimed limitations. But the prior art of record, including by Dale R. Hudson et al. (US 20150061300 A1) and Yongfa Du (CN-102155128-A), fail to teach the structural limitation “a sleeve-shaped locking catch” and fails to teach the structural interaction of the claimed limitation “the permanent magnet is fixed one of in and on the actuator” and “the actuator resting with its underside on an end face of a sleeve-shaped locking catch when the locking bolt maintains the first axial end position.”

Walter Odoni et al. (US-5308973-A), teaches a heavy-duty expansion bolt, a bolt head, expansion claws sleeved onto the bolt at the bolt end side, and an optical pre-tensioning force sensor embedded in an annular manner in between two individual annular disks that are sleeved onto the bolt. And, the prior art, including Meyerle Herbert (EP-2383409-A2), teaches a door locking device that is furnished with a location detecting device that is composed of a hollow forend screw with embedded hall sensors in the screw head, and a helical conductor through its central section to detects a door in its closed state via the detection of a magnetic field. And, the prior art including Peer Schmidt et al. (US-20140345110-A1), teaches an anchor system that includes an anchor bolt, an expansion sleeve, a permanent magnet, a nut, and a magnetic sensor to sense the correct position of the expansion sleeve. Furthermore, the prior art, including Klaus Manfred (DE-102012112610-A1), teaches a bolt, an annular magnet, a sleeve, a locking end made of magnetic material, and a handle. Moreover, the prior art, including Wissner Kai (DE-102015116841-A1), teaches a dowel that expands via a steel screw in a masonry hole, a moisture sensor, a temperature sensor, a pressure sensor, contact pressure, masonry temperature, masonry moisture, and control unit that is used to capture data during installation and subsequent maintenance periods to pinpoint the dowel failure before exceeding preset threshold values. Additionally, the prior art, including Torkowski Thorsten et al. (GB-2318610-A), teaches of a sintered magnet in the form of annular laminated magnet embedded in a switching nut and hall sensor chips to sense the position of the rotating magnet to reflect the locking or unlocking position. While, the prior art including Schweitzer Falko et al. (EP-2450509-A2), teaches a universal locking device in the form of a latch that includes a bolt that slides between a locked and unlocked positions to activate positional switches as it slides in between the two positions. Furthermore, the prior art, including Peigen Jiang (US-20120299314-A1), teaches a door lock assembly that includes a bolt that slides between an extended and a retracted position to secure a door in its recess, a magnet embedded inside the bolt head, a magnetic sensor that generates signals, and a Klees Christoph (WO-2014016281-A1), teaches an access protection device, a latch, a locked position, an unlocked position, a position monitoring device, a dual-axis magnetic field sensor, and a magnetic field transmitter. But the prior art, including Walter Odoni et al. (US-5308973-A), Meyerle Herbert (EP-2383409-A2), Peer Schmidt et al. (US-20140345110-A1), Klaus Manfred (DE-102012112610-A1), Wissner Kai (DE-102015116841-A1), Torkowski Thorsten et al. (GB-2318610-A), Schweitzer Falko et al. (EP-2450509-A2), Peigen Jiang (US-20120299314-A1), Klees Christoph (WO-2014016281-A1), fail to teach a manually operated locking bolt as claimed in the independent claim 1 of the instant application, nor does the prior art teach or fairly suggest the detailed structural interaction among the claimed limitations as claimed in the independent claim 1 of the instant application.

The examiner can find no motivation to modify the bolts and the locking devices disclosed by the prior art of Dale R. Hudson et al. (US 20150061300 A1), Yongfa Du (CN-102155128-A), Walter Odoni et al. (US-5308973-A), Meyerle Herbert (EP-2383409-A2), Peer Schmidt et al. (US-20140345110-A1), Klaus Manfred (DE-102012112610-A1), Wissner Kai (DE-102015116841-A1), Torkowski Thorsten et al. (GB-2318610-A), Schweitzer Falko et al. (EP-2450509-A2), Peigen Jiang (US-20120299314-A1), Klees Christoph (WO-2014016281-A1), without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claims 2, 4-8, 10-14, and 16-21 are allowed due to depending on the allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached PTO-892, and as follows:

Andreas Van Den Boom et al. (WO 2006133760 A1) teaches locking device for a steering shaft with a locking bolt that is axially displaced between two positions that are sensed by a sensor. The assembly includes a steering spindle, a locking bolt, a control element, control electronics, motor drive, a permanent magnet and a Hall sensor assembly. The addresses the difficulty in correctly positioning the limit switch due to the fluctuations in the distance between the Hall sensor and its permanent magnet. The problem is solved by reducing the requirement for an exact positioning of the shutdown position of the locking pin detecting sensor and thus the minimum delay for the engine shutdown is achieved.

Masahiro Inoue (US 7249528 B2) teaches a motor vehicle hub and sensor assembly adapted to determine accurate measurement of the ground contact loads. The ground contact load acting on each tire varies with variations in the velocity of the running vehicle or with the alterations of the posture of the vehicle. The assembly includes a hub unit, a sensor (inductive or capacitive), a wheel-side raceway member, a body-side raceway member, rolling bodies arranged between the raceway members, a cylindrical portion, a support member, a flange portion, a insertion hole, a bolt, and processing means for determining the ground contact load from the outputs of the sensor. The sensor could a magnetic sensor that is used to measure the distance between its sensing element and a magnetized portion that is fixed on an opposite side so as to reflect the change in distance between the two raceway members, the displacement sensor can be of inductive type as well. The invention attempts improve on the accuracy over the vehicle control by accurately measuring the ground contact load acting on the tire, the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675